Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152793                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MEEMIC INSURANCE COMPANY, as the                                                                         Joan L. Larsen,
  subrogee of CATHERINE EPPARD and KEVIN                                                                             Justices
  BYRNES,
               Plaintiff-Appellant,
  v                                                                SC: 152793
                                                                   COA: 322072
                                                                   Wexford CC: 13-024887-NF
  MICHIGAN MILLERS MUTUAL INSURANCE,
  AUTO-OWNERS INSURANCE COMPANY,
  RICK PUTVIN, KIP JAMES CERGENUL, a/k/a
  JIM CERGENUL, and STATE FARM MUTUAL
  AUTO INSURANCE COMPANY,
            Defendants,
  and
  HOME-OWNERS INSURANCE COMPANY,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 27, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2016
           t0518
                                                                              Clerk